 CAPITAL TRANSIT COMPANY141at Nederland,Texas, excluding all other employees,office clericals,guards, watchmen,professional employees,and supervisors as definedin the Act.If a majority of the fixed helpers on regular assignment with themachinists vote for the Petitioner, theywill be taken to have indicatedtheir desire to be included in the unit now represented by the Peti-tioner, and the Regional Director conducting the election directedherein is instructed to issue a certification of results of election to thateffect.If, however,a majority of thefixedhelpers vote for the Inter-venor, they will be taken to have indicated their desire to remain inthe unit now represented by the Intervenor,and the Regional Directorwill issue a certification of results of election to that effect."[Text of Direction of Election omitted from publication in thisvolume.]8 SeeGeneral Electric Company, 97NLRB 1265.CAPITAL TRANSIT COMPANYandDIVISION 689, AMALGAMATED ASSOCIA-TION OF STREET, ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEESOF AMERICA, PETITIONER.Case No. 5-RC-856.February 18, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David C. Sachs, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error, and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, which operates in the District of Columbia, isengaged in commerce within the meaning of the Act.2.The Employer moved to dismiss the petition on the ground that,because of certain provisions in the Petitioner's Constitution and Gen-eral Laws,' the Petitioner could not represent the employees soughtherein, and in this respect is not a labor organization within the mean-ing of Section 2 (5) of the Act. This motion was referred to the'Section 71 of the Petitioner's Constitution and General Laws provides in substancethat directing officials of the Company who have rules and regulations of the Companyto enforce cannot become members of the Union;that members who are appointed to suchminor official,but nonsupervisory,positions as starter,dispatcher,timekeeper inspector,streetman,or barn,shop,and track foremanship may retain membership,but while insuch positions their participation in local union affairs must be authorized first by referen-dum; and that groups of such members may be placed under separate chaster98 NLRB No. 27. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard.The authority-of a bargaining agent to represent employeesmust be sought in the consent of the employees and not in the constitu-tion of the labor organization 2We therefore find no merit in theEmployer's position and the motion is hereby denied.We' find thatthe Petitioner is a labor organization within the meaning of the Act.and is claiming to represent certain employees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner currently represents a unit of the Employer'soperating and maintenance employees. It seeks in this proceeding to-add to the existing unit employees in the following classifications :-Depot clerks, acting depot clerks, assistant depot clerks, senior divisionreceivers, assistant or auxiliary division receivers,, inspectors, stockclerks, assistant stock clerks, junior stock clerks, garage clerks, shop,clerks, terminal guards, senior fare box pullers, fare box pullers, super--visor of fare box maintenance, assistant supervisor of fare box mainte-nance, fare box inspector, dispatchers, auxiliary assistant dispatchers,-and assistant collectors of revenue, excluding supervisors,3 guards, and-professional employees as defined in the Act.Alternatively, the Peti-tioner is willing to represent these employees in a separate appropriateunit.Although the Employer moved generally to dismiss the petition,4it took no position as to whether an appropriate. grouping of the em-ployees whom the Petitioner seeks to represent should constitute aseparate appropriate unit, or should be added to the existing unit, in-the event the Board directs an election herein.The Employer did,.however, oppose the inclusion in any unit of persons in the following-classifications on the ground that they are supervisors : Depot clerks,.acting depot clerks, assistant depot clerks, inspectors, central dispatch-ers, auxiliary dispatchers, supervisor of fare box maintenance, and.assistant supervisor of fare box maintenance. In addition, the Em-ployer urges that because the Petitioner currently represents rank-and-file employees, it should not be permitted to represent persons inthe last two classifications mentioned above and those in the classifi-'Puebloas d Fuel Co v N L. R B,118 F. 2d 304;Chas les of theRitzOperatingCorp,90 NLRB 309.'Included in the original unit request, but excluded as supervisors by agreement of theparties during the course of the hearing, are persons falling within the classifications ofsenior division supervisors, division supervisors, instructors, collectors of revenue,seniorstock clerks, chief dispatcher, and assistant chief dispatcher4The Employer moved for the dismissal of the petition in its entirety, because thePetitioner sought to include supervisors in a voting group of rank-and-file employees.The fact that a petitioner may seek to represent groups which may not properly be a partof a unit or voting group finally determined to be appropriate by the Board does notrequire thedismissalof the petition.Accordingly, ne find no merit in the Employer'sposition and the motion is hereby denied. CAPITAL TRANSIT COMPANY143cations of senior fare box pullers, fare box pullers, fare box inspectors,and assistant collectors of revenue, on the ground that the work per-formed by them is confidential. The Employer did not question theright of the Petitioner to represent receivers, assistant or auxiliarydivision receivers, assistant stock clerks, junior stock clerks, garageclerks, shop clerks, and terminal guards.The Employer maintains over-all control of its transportation sys-tem from a central office.The personnel office does all hiring andfiring and maintains complete records of employees, including com-plaints, violations of rules, and commendations.A division attachedto the personnel office investigates complaints and administers dis--ciplinary action on a uniform basis.A comprehensive book of rulesand instructions is issued to employees, and various additional instruc-tions are issued from time to time.A scheduling department estab-lishes the schedules which are to be put into operation, and a treasurydepartment centrally handles receipts of fares.Ten operating divisions of the Employer are located in various sec-tions of the city of Washington, from which streetcars and bussesoperate.Each division, under the direction of a division superintend-ent, generally puts into operation the services scheduled by the centraloffice.Division supervisors, next in line of authority at the divisions,-assign operators to their vehicles, see that they leave on schedule, ordermore men when necessary, take charge of the division's operations inthe absence of the division superintendent, and on occasions are dele-gated-the authority to reprimand or discipline operators in the initialstages of a violation or complaint.Depot clerks, acting depot clerks and assistant depot clerkshandlenil of the clerical work of the operating divisions and are under thesupervision of the division supervisor.Their duties include thepreparation of report forms of various types, including reports onaccidents, delays of vehicles in service, operators on duty, and extramen assigned on duty.They also handle phone calls including thosefrom operators reporting late for duty or wishing to be excused fromduty.In disposing of these telephone requests for excused absences,the depot clerks apply predetermined rules and instructions.Thedepot clerks make account reports of change, token, passes, and salesfor each operator and for the division, and on occasion prepare, hand,out, and receive traps consisting of tokens, passes, and money issued toeach operator.They have at times been instructed to withhold theissuance of traps to operators reporting for their equipment withoutproper uniform or badge, and although they may at times report suchviolation of rules they have no authority to take disciplinary action oreffectively to recommend such action.In maintaining that the depot clerks are supervisors, the Employer,however, relies principally upon its contention that in preparing the 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDdaybook the clerks responsibly assign work. In the preparation of thedaybook, depot clerks insert into the operating schedule the runs whichregular operators have picked on a seniority basis.Vacant runs arethen filled from a rotating seniority schedule of extra men and thatinformation is posted on the extra board.The seniority lists are alsoused by the depot clerks in preparing vacation schedules and in re-ceiving bids for picking open runs.Because of the manpower short-age, it is sometimes necessary, in order to fill the operating schedule,for the depot clerks to request operators to take extra runs or as a lastalternative to switch operators from less important regularly assignedroutes to vacant runs on which it is necessary that service be main-tained.Operators desiring to perform extra duty make that factknown to the depot clerks, who use this knowledge when such situa-tions arise.If the need is immediate and a volunteer is not availableat the division, depot clerks canvass and try to persuade operatorswho are present until a willing operator is obtained.From the foregoing, it is clear that the assignment of operators isgoverned by seniority and does not involve the use of independentjudgment.In those instances where extra duty operators are neces-sary, it does not appear that depot clerks have authority to order regu-lar operators to perform such extra duty.Generally, therefore, thedaybook duties, as well as the other duties of the depot clerks, are rou-line.Under all circumstances, we find that depot clerks are notsupervisors within the meaning of the Act:Inspectorshave the primary duty of maintaining service for thetravelling public in accordance with established schedules of theEmployer.The 60 inspectors, under the direction of the superin-tendent of road operations, work either at fixed points or in radioscout cars on assigned areas of the, Employer's transportation system.In the performance of their duties, inspectors check vehicles in opera-tion to see that headways are maintained in accordance with schedules.In case of delay they investigate to determine and eliminate the causeof trouble.While handling tieups they cooperate with the policeand fire departments, reroute cars or busses whenever necessary, andgenerally put forth the necessary effort to restore service to schedule.It is also their duty to see that safety rules and regulations of the Em-ployer are observed and schedules maintained. If they observe anoperator ignoring such rules they call it to his attention, and in caseof repeated minor violations or in more serious violations they are re-quired to make a factual written report.However, in no case doesthe violation report contain a recommendation of any kind. In ex-treme cases involving the public safety such as operating a vehiclewhile under the influence of alcohol, the inspector is required to remove5SeeNew England Transportation Company,90 NLRB 539. CAPITAL TRANSIT COMPANY145the operator from the vehicle and place him in the hands of an official,the police, or take him to the Employer's doctor. Inspectors do not,in the course of their duties, receive a report as to any action takenafter investigation of the violation reports turned in by them.Admittedly inspectors do not possess any of the supervisory author-ity vested in the personnel department and division superintendentsas outlined above.The direction and control exercised by inspectorsis concerned primarily with equipment rather than personnel, and anydirection or control of personnel is incidental thereto.The Boardhas held that this is not "responsible direction" within the meaningof the Acts Accordingly, we find, contrary to the contention ofthe Employer, that inspectors are not supervisors within the meaningof the Act.Dispatchers and auxiliary assistant dispatchers,under the super-vision of the chief and assistant chief dispatcher, are located in anoffice equipped with a number of telephones, a two-way radio, aheadway recording device, and a large map of the system. Thisoffice serves as the communication and nerve center of the transitsystem.Police and fire department calls are received here by shortwave radio and where the problems confronting those departmentsalso affect any part of the transit line, the proper persons are alerted.The dispatchers receive calls both by telephone and radio requestinginformation, equipment and services such as extra busses, towtrucksand mechanical repairs, and reliefs for operators.They also receivereports on tieups and accidents.Operators are required by rulesand instructions to call the dispatcher's office in case of any troubleeither with their vehicles or on the line.Dispatchers give inter-mediate instructions and contact inspectors, the garage, or the divisionfor whatever action necessary.The same thing is true of callsreceived from inspectors.When the headway recording device reflectsa sufficient delay on a particular line to indicate trouble, that infor-mation is relayed to an inspector in the area so that the matter' maybe investigated.The dispatchers simultaneously make records of allcalls and action taken and prepare certain summary reports of suchinformation as detentions and headway backups.In carrying out these functions, the dispatchers rely on informationcontained in the rules and instructions of the Employer for the oper-ation of the transit equipment, and their knowledge of operationalsetup of the company and the schedules established.They are trainedon the job, and although each situation which they handle representsa departure from the planned operations, such situations generallyfallwithin a familiar pattern of departure and require only the8Union Street Railway Company,93 NLRB 782,The Baltimore Transit Company,92NLRB 688. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication of established procedure necessary to restore normal oper-ations.No contention is made herein that the dispatchers Wave thepower to hire, discharge, lay off, or discipline other employees.Nordo we believe that intermediate instructions to operators constitute`,responsible direction" within the meaning of the Act 7Accordingly,we find, contrary to the contention of the Employer, that the dis-patchers and auxiliary assistant dispatchers are not supervisors.Supervisor of fare box maintenanceandassistant supervisor offare box maintenance,together with the fare box inspector and amechanic who is already in the existing bargaining unit, constitutea subdivision of the maintenance department.The supervisor offare box maintenance is responsible directly to the head of the main-tenance department for the work performed by this unit. It is theresponsibility of this group to inspect fare boxes and to maintainthem in good working condition.All but the fare box inspectorperform mechanical repairs and at the same time investigate evi-dence of tampering.The fare box inspector works at night, goingto the various operating divisions of the Employer and inspectingfare boxes for any mechanical irregularities.At the same time helooks for any unusual markings or defacement which might indicatetampering.The supervisor of fare box maintenance is an expert mechanic whodevotes part of his time to designing improvements for the fare boxesand cabinets used by the Employer and has obtained a number of pat-ents on such improvements.He keeps a record of the location ofcabinets and fare boxes, rotates them, arranges for their inspection andrepair, and responsibly assigns this work to the other three employees,and otherwise generally directs the work of the group.He has, in thepast, effectively recommended the transfer of a mechanic from hisgroup.We find from the foregoing that the supervisor of fare boxmaintenance is a supervisor within the meaning of the Act.On the other hand, the record fails to establish that the assistantsupervisor of fare box maintenance possesses supervisory authority.He works the same hours as the supervisor.There is no indicationthat during the absence of the supervisor his direction of the mechanic,the only other employee in the department on duty at the same time,is anything more than the direction by a craftsman to his helper.Wetherefore find that he is not a supervisor within the meaning of the Act.In addition to opposing the inclusion of theassistant supervisor offare box maintenancein any unit on the ground that he is a supervisor,the Employer would exclude him as a confidential employee.TheEmployer would also exclude employees in the classifications ofseniorfare box pullers, fare box pullers,thefare box inspector,andassistantcollectors of revenueas confidential employees.4 SeeBaltimore Transit Company,92 NLRB 1260, and cases cited in footnote6, supra. CAPITAL TRANSIT COMPANY147'With respect to the assistant collectors of revenue, whose allegedconfidential status stems only from the fact that they handle large sums,of money, the Board has held that custody of company money does not_justify separating such employees from other employees for collectivebargaining purposes.8With respect to the other so-called confidential employees, their workinvolves the handling of funds and cash receiving equipment.They-may observe for any indication of tampering with this equipment,,develop evidence of tampering and report irregularities, and they are-permitted possession of keys to places where large amounts of money-are stored.It is urged that the performance of these duties requiresthe undivided loyalty of the employees to the Employer.This is cor-rect.The Board has previously considered similar arguments in favor-of limiting the freedom of selection of a.bargaining representative foremployees, other than guards, and has rejected such arguments.°We.see no incompatibility between the faithful performance of such dutyand the enjoyment of benefits under the Act.The restriction which-the Employer would here place on the choice of a bargaining repre-sentative was placed by Congress only on the choice to be exercised-by guards; the Board will not assume the authority to extend this toother classifications 10Accordingly, we find that the assistant super-visor of fare box maintenance, senior fare box pullers, fare box pullers,the fare box inspector, and assistant collectors of revenue are not con-fidential employees.We have rejected the Employer's contention that certain of its em-ployees are supervisors, and that certain other employees are confiden-tial employees.The above-enumerated duties of these employees con-vince us that they have a sufficient community of interest with operating-and maintenance employees to be added, if they so desire, to the exist-ing operating and maintenance unit now represented by the Petitioner.And, as noted at the outset of the unit discussion, there is no reasonwhy the other employees whom the Petitioner seeks to represent maynot similarly be added to that unit.We shall, therefore, direct an_election among the following group of employees : 11All depot clerks, acting depot clerks, assistant depot clerks, seniordivision receivers, assistant or auxiliary division receivers, inspectors,stock clerks, assistant stock clerks, junior stock clerks, garage clerks,shop clerks, terminal guards, senior fare box pullers, fare box pullers,assistant supervisor of fare box maintenance, fare box inspector, dis-patchers, auxiliary assistant dispatchers, and assistant collectors ofrevenue, excluding supervisor of fare box maintenance, senior division-'American Locomotive Co, Al'co Products Div,92 NLRB 115.SeeLuminousProcesses,Inc , 71NLRB 405SeeDetroit Harvester Company,79 NLRB 1316." The parties were at the time of the hearing engaged in negotiating a new contra&-for the operating and maintenance unit. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors, division supervisors, instructors, collector of revenue,senior stock clerks, chief dispatcher, assistant chief dispatcher, and allother supervisors, guards, and professional employees as defined inthe Act.If a majority of the employees voting in the election cast their ballotsfor the Petitioner, they will be taken to have indicated their desire tobe included in the existing operating and maintenance unit and thePetitioner may bargain for them as a part of that unit.The RegionalDirector conducting the election directed herein is instructed to issuea certificate of results of election to that effect.[Text of Direction of Election omitted from publication in thisvolume.]PERSHING AVENUE CORPORATION, IVERS & POND PIANOCOMPANY,PAULG.MEHLIN & SONS AND POOLE PIANO COMPANYandUNITED FURNI-TURE WORKERS OF AMERICA, CIO, PETITIONER.CamNo. 32-RC-407.February 18,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before J. M. Mitchell, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.,3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer consists of four corporations, all wholly ownedsubsidiaries ofWinter & Co., a New York corporation.These fourcorporations occupy one building in Memphis, Tennessee, and carryon the following endeavors : Pershing Avenue Corporation, real estateholding and maintenance; Ivers & Pond Piano Company, piano pro-1Coopers'International Union of North America,AFL, was allowed tointervene at thehearing.98 NLRB No. 30.